Case 1:01-cr-00619-VM Document 383 Filed 06/25/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ae ee ee ee ee ee ee ee ee xX
UNITED STATES OF AMERICA, :
O01 CR 619 (VM)
- against - : ORDER
FRANKLIN MINAYA, :
Defendant. :
ae ee ee xX

VICTOR MARRERO, United States District Judge.

By letter dated June 10, 2020, the above-named
defendant requests that the Court treat the letter as a
placeholder motion under 28 U.S.C. Section 2255. (See Dkt.
No. 382.) The Government is hereby directed to respond
within thirty days of the entry of this Order, setting
forth its position regarding whether the defendant may have
a viable claim pursuant to the United States Supreme

Court’s decision in United States v. Davis, 139 S.Ct. 2319

 

(2019). The Clerk of Court is hereby directed to mail a
copy of this Order to Franklin Minaya at USP Lewisburg,

P.O. Box 1000, Lewisburg, PA 17837.

SO ORDERED.

Dated: New York, New York
25 June 2020

 

 
